United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50843
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NELSON AGUSTIN GONZALEZ,
also known as Luis Roman, also known as El Cubano,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:98-CR-27-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Nelson Agustin Gonzalez, federal prisoner # 03792-131, moves

for leave to proceed in forma pauperis (IFP) on appeal and has

filed a brief in support of his appeal.   Relying on United States

v. Booker, 543 U.S. 220 (2005), Gonzalez seeks to challenge the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to

reduce the sentence he received for engaging in a continuing

criminal enterprise, possession of marijuana with the intent to

distribute, money laundering, and being a felon in possession of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50843
                                 -2-

a firearm.   The district court also denied Gonzalez’s motion for

leave to proceed IFP and certified that an appeal would not be

taken in good faith.

     Gonzalez’s IFP motion is construed as a challenge to the

district court’s certification.     See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).   He has failed to show that his appeal

involves “legal points arguable on their merits (and therefore

not frivolous).”   Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983) (internal quotation marks omitted); see § 3582; United

States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).     Accordingly, the

motion for leave to proceed IFP on appeal is DENIED, and the

appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.   Gonzalez is WARNED that the filing or

prosecution of frivolous appeals in the future will subject him

to sanctions.